Citation Nr: 0837209	
Decision Date: 10/29/08    Archive Date: 11/05/08

DOCKET NO.  06-08 149	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to service connection for bilateral pes planus.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

N. Klapp, Legal Intern




INTRODUCTION

The appellant is a veteran who served on active duty from 
January 1955 to November 1958. This matter is before the 
Board of Veterans' Appeals (Board) on appeal from a November 
2005 rating decision of the Waco, Texas Department of 
Veterans Affairs (VA) Regional Office (RO).  In May 2007 the 
veteran's claims file was temporarily transferred from the 
Board to the RO for processing of a separate claim that is 
not before the Board.  In October 2008 the claims file was 
returned to the Board for appellate review in the instant 
matter.


FINDINGS OF FACT

1. On examination for service enlistment, it was noted that 
the veteran had third degree asymptomatic pes planus (flat 
feet).

2. It is not shown that the pre-existing bilateral pes planus 
increased in severity during service.


CONCLUSION OF LAW

Service connection for pes planus is not warranted. 
38 U.S.C.A. §§ 1110, 1131, 1153 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.303, 3.306 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.		Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies to the instant claim.  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi,  16 Vet. App. 183 
(2002).  Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  38 C.F.R. 
§ 3.159(b)(1) (including as amended effective May 30, 2008, 
73 Fed. Reg. 23353 (Apr. 30, 2008)).  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The veteran was advised of VA's duties to notify and assist 
in the development of the claim prior to the initial 
adjudication of his claim.  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006). August 2005 and June 2006 letters 
explained the evidence necessary to substantiate his claim, 
the evidence VA was responsible for providing, and the 
evidence he was responsible for providing.  Additionally, in 
compliance with Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006), the June 2006 letter informed the veteran of 
disability rating and effective date criteria.  He has had 
ample opportunity to respond/supplement the record, and is 
not prejudiced by any technical notice deficiency (including 
in timing) that may have occurred earlier in the process, nor 
is it so alleged.  

The veteran's service treatment records (STRs) are associated 
with his claims file. The RO did not arrange for a VA 
examination because an examination is not necessary. Absent 
any competent (medical) evidence showing, or even suggesting 
that the veteran's pre-existing foot condition increased in 
severity during (was aggravated by) his service or that his 
current pes planus might be related to his service, a medical 
nexus opinion is not warranted. See 38 C.F.R. § 3.159(c)(4); 
Duenas v. Principi, 18 Vet. App. 512, 516 (2004). He has not 
identified any evidence that remains outstanding. VA's duty 
to assist is also met.  Accordingly, the Board will address 
the merits of the claim. 


B.		Factual Background

On examination for service enlistment in January 1955, it was 
noted that the veteran had third degree bilateral pes planus, 
described as asymptomatic and considered not disabling.  He 
was given a physical profile classification of 3 for lower 
extremities. His STRs do not show any complaints of, or 
treatment for, pes planus during service. On examination for 
discharge from service in November 1958, the veteran stated 
he had flat feet.  On clinical evaluation, his feet were 
normal.  He was given a physical profile classification of 1 
for lower extremities.

When he filed his claim of service connection for flat feet 
in August 2005, the veteran stated that he did much walking 
on concrete runways in service, causing him to develop flat 
feet.  He asserted he did not have flat feet when he entered 
service.  He indicated that the disability had become severe 
in the prior year. 

The earliest medical record in the claims file with mention 
of flat feet is a VA outpatient record dated in September 
2005, noting that the veteran was seen with complaints of 
flat feet, and was sent for X-rays and referred to a 
podiatrist. 

In his notice of disagreement, received January 2006, the 
veteran related that when he entered the Air Force in 1955, 
he did have a slight flat foot problem, but "still had some 
arch to the bottom of my feet".  He asserted that when he 
was separated from service in 1958, his "feet were flat as a 
board". He explained that he did not complain about his feet 
hurting because that would have resulted in discharge from 
service, and he wanted to remain in the Air Force.  

In May 2006 a VA podiatrist reviewed X-rays of the veteran's 
feet, and confirmed that he had pes planus. 

C.		Legal Criteria and Analysis

Service connection is warranted for disability due to injury 
or disease that was incurred or aggravated in service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  A 
preexisting injury or disease is considered to have been 
aggravated by active service where there is an increase in 
disability during such service, unless clear and unmistakable 
evidence shows that the increase in disability is due to the 
natural progress of the disease.  Aggravation may not be 
conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during, and subsequent to service.  38 U.S.C.A. 
§ 1153; 38 C.F.R. §  3.306(a)(b).

In essence, the veteran's theory of entitlement in this 
matter is based on alternative allegations.  When he filed 
his claim he alleged that he did not have pes planus prior to 
service, and that such disability was incurred due to 
activity in service (walking on concrete runways).  
Alternatively, he alleges that on service entrance he had 
only slight pes planus, and that the disability became severe 
during (and therefore was aggravated by) his active service.  

Addressing these alternative contentions in turn, it is 
noteworthy initially that 3rd (which is quite significant) 
degree pes planus was noted when the veteran was examined for 
service enlistment (and consequently he is not entitled to 
the presumption of soundness on entry in service as to flat 
feet afforded under 38 U.S.C.A. § 1111).  The pes planus was 
found asymptomatic.  He was given a physical profile 
classification of 3 (which provides for duty limitations).  
In light of this contemporaneous clinical notation, his self-
serving assertion when he filed his claim that he did not 
have flat feet on service entrance is deemed not credible.  
Indeed, he himself later conceded, in his notice of 
disagreement filed in January 2006, that he had "little flat 
feet" when he entered service.  In light of the foregoing, 
the Board finds that the record clearly shows the pre-
existence (to service) of a flat feet disability, and that 
service connection for such disability on the basis that it 
was incurred in service is not warranted.  

To establish service connection for his flat feet based on 
aggravation, the veteran must show that the disability 
increased in severity during service.  The United States 
Court of Appeals for the Federal Circuit has noted that lack 
of aggravation may be shown by establishing that there was no 
increase in disability, or that any increase was due to 
natural progress.  Wagner v. Principi, 370 F.3d 1089, 1096-
1097 (Fed. Cir. 2004). 
To determine whether the veteran's flat feet increased in 
severity during service, the Board looks to the 
manifestations of the disability before, during, and after 
service.  See 38 C.F.R. § 3.306(b).  There is no evidence 
regarding the manifestations of the veteran's flat feet prior 
to service other than the report of his service enlistment 
examination, which found he had 3rd degree flat feet.  While 
the condition was considered asymptomatic, such finding, 
along with the veteran being given a physical profile for his 
lower extremities at enlistment shows that there was 
substantial flat foot pathology prior to service entrance.  

There are no STRs showing complaints or treatment of pes 
planus during service.  The veteran himself has indicated he 
did not voice such complaints (because he wanted to remain in 
the Air Force).  Consequently there is no objective evidence 
of manifestations of pes planus during service.  The veteran 
now alleges that his flat feet were symptomatic during 
service, and it is not inconceivable that he may have 
observed some discomfort from time to time during service (as 
he did have flat feet noted on entrance, and discomfort would 
be capable of lay observation).  However, he is a layperson, 
and his allegation that the underlying pathology of the flat 
feet increased substantially in severity is not competent 
evidence.  See Espiritu v. Derwinski,  2 Vet. App. 492,  495  
(1992).   Notably, his assertions that he had "little 
[emphasis added] flat feet" on entrance and that his arches 
were  "flat as a board" at separation are inconsistent with 
clinical notations on service entrance (3rd degree pes 
planus; 3 profile for lower extremities) and service 
discharge (self-reported flat feet; normal feet on clinical 
evaluation; 1 profile for lower extremities).  Because the 
notations were made in a contemporaneous clinical setting, 
they far outweigh in probative value the veteran's self-
serving allegations of increase in pathology during service.  
Comparing the findings/notations on service entrance with 
those made on service discharge examination, the conclusion 
must be that an increase in severity of pes planus during 
service is not shown by any information compiled during 
service.

Regarding manifestations of pes planus after service, it is 
noteworthy that the first postservice finding of pes planus 
noted in the record is when the veteran was seen by VA in 
September 2005.  X-rays (reviewed later apparently showed pes 
planus), and he was referred to podiatry.  Significantly, a 
lengthy interval of time between service and the first 
postservice clinical notation of a disability for which 
service connection is sought (here more than 45 years) is, of 
itself, a factor for consideration against a finding that the 
current disability is related to service. See Maxson v. 
Gober, 230 F.3d. 1330, 1333 (Fed. Cir. 2000) (in a claim, as 
here, alleging that a disability was aggravated by service)

In summary, there is no competent evidence that shows, or 
suggests, that the veteran's pre-existing bilateral pes 
planus increased in severity during service, and in such 
circumstance aggravation may not be found.  The preponderance 
of the evidence is against this claim.  Accordingly, it must 
be denied.  


ORDER

Service connection for bilateral pes planus is denied.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


